DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 17/264,809 filed on 1/31/2021.
Currently, claims 58-89 are pending and examined. 
Claims 1-57 have been canceled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2022 and 7/14/2021 are being considered by the examiner.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required. The WO2020/025129 Abstract filed within is not acceptable.
Furthermore, Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” or “The present invention”, etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 89 is objected to because of the following informalities: line 2; there is typo for “boars”, should be read -- board -- instead.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: dissection means, mechanical locking means, impression means, in at least claims 58, 74, 77, 78, 88 and 89.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 58, line 1; a citation “the production” does not have a proper antecedent basis. Correction is required. Claims 59-73 depending upon the rejected claim 58 are also rejected. Claims 74, 84, 87; having the same issues as mentioned; therefore, claims 74-88 are rejected. 
Re claim 58, line 7; a citation “the complete surface” does not have a proper antecedent basis. Correction is required. Claims 59-73 depending upon the rejected claim 58 are also rejected. 
Re claim 58, line 19; a phrase “which” is confusing and indefinite because does not clear if “which” referring to which structure? Clarification is required. Claims 59-73 depending upon the rejected claim 58 are also rejected. Claims 72, 74, 75, 79, 85, 86, 88 having the same issues as mentioned are also rejected. Claims 76, 77, 78, 80-86 depending upon the rejected claim 74 are also rejected. 
Re claim 58, line 19; a citation “the sum” does not have a proper antecedent basis. Correction is required. Claim 88 having the same issues as mentioned is also rejected. 
Re claim 62, lines 3-4; a phrase "and/or" renders the claim(s) indefinite because it is unclear whether the Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation “or”; thus the following limitations after the phrase “or” is an option and not necessary required. Claims 65, 69, 71, 78, 82, 83, 84, having the same issues as mentioned are also rejected. 
Re claim 62, line 3; a formulation “0.5y<=z<=10.00y” is not understood since unknown variables y and z stand for which? Clarification is required. 
Re claim 74, line 2; a citation “comprising a main body comprising a pressing surface” is confusing and indefinite because does not clear whether “a main body is comprising a pressing surface” or “the press plate is comprising a pressing surface”? Clarification is required. Claims 75-86 depending upon the rejected claim 74 are also rejected. 
Re claim 75, line 3; a conditional phrase “when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C). Clarification is required. 
Re claim 79, line 1; a citation “which has rectangular shape” is confusing and indefinite because does not clear which structure “which” referring to? Clarification is required.  
Re claim 80, line 3; a citation “at least one pressing region” is confusing and indefinite because does not clear whether the same “at least one pressing region” already cite in line 2? Clarification is required. Claim 81 depending upon the rejected claim 80 is also rejected.
Re claim 89, line 4; a citation “the panels” does not have a proper antecedent basis. Correction is required. 
Re claim 89, lines 8-10; a citation “the impressions…the region” does not have a proper antecedent basis. Correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 74-89 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2016/0177577 to Cappelle et al. ‘Cappelle’.
Re claim 74: Cappelle discloses a press plate 66 for the production of boards utilized in the production of panels, comprising a main body (wherein 66 points to, Fig. 36) comprising a pressing surface (wherein 67 points to) for pressing a board, said main body comprising: at least one pressing region 67, having at least one impression means (at 67) which projects beyond the pressing surface, said at least one impression means (at 67) has linear progression (wherein 67 points to) and extends over the complete pressing surface, wherein in cross-section perpendicular to the extension direction of each of the at least one impression means said pressing region 67 having transitions (near 67) at each outermost region of the pressing region 67 where a transition (near 67) of the pressing surface to an upper surface of the pressing region 67 occurs, said transitions having a width and being adjoined by a part of the pressing region 67 where the upper surface of the pressing region 67 is parallel to the pressing surface (see Fig. 36).
Re claims 75-76: (see also 112 2nd rejections above) wherein the at least one pressing region 67 having an overall width which is the sum of the widths of the transitions (near 67), a dissection width when the board is dissected with a dissection means having said dissection width, a first width and a second width of pairing mechanical locking means 17/19 to be milled out at opposite edges of the raw boards, a sacrificial machining width, and a manufacturing tolerance, said manufacturing tolerance being calculated as 0.10 to 3.0-fold of the dissection width; wherein the manufacturing tolerance is calculated as 0.25 to 2.5-fold of the dissection width. Note, the claims are draw to an apparatus of “A press plate” for the production of boards, thus “boards” or any relations with “boards”, e.g. “when the board is dissected with a dissection means having said dissection width, a first width and second width of pairing mechanical locking means to be milled out at opposite edges of the raw boards…” is not being given any patentable weight.   
Re claim 79: which has rectangular shape (wherein 67 points to) with the at least one pressing region 67 extending parallel to the edges of the press plate 66, or comprises at least two pressing regions which are aligned parallel to each other or intersect at a right angle.
Re claim 82: wherein a height of the at least one pressing regions 67 is between 0.1 and 2.0 mm (see par. [0085], lines 5-6), and/or the transitions have linear or curved progression, and/or the width of each of the transitions in relation to an overall width of the pressing region is between 0.1 % to 20 %, and/or the width of each of the transitions is between 0.2 and 10.0 mm.
Re claim 83: wherein the cross section of the at least one pressing regions 67 is U-shaped (see Fig. 36), semi-circular, trapezoidal, rectangular, trough- shaped, and/or a combination thereof, and/or the pressing surface is smooth or comprises impressions and/or a surface of the press plate in the region of the transitions and/or an upper surface is smooth.
Re clam 84: Cappelle discloses a method for the production of a board for producing panels, the method comprising: providing a core material board 12, providing a laminate material layer 13/14/15 onto a surface of the core material board 12, joining the laminate material layer 13/14/15 and the core material board 12 by pressing with a press plate 66, wherein the pressing surface of the press plate is pressed onto the laminate material layer (see Fig. 36), or pressing a core material board laminated with a laminate material layer with a press plate, wherein the pressing surface of the press plate is pressed onto the laminate material layer, wherein the at least one pressing region 67 of the press plate 66 compacts the laminate material layer 13/14/15 (see Fig. 36) and/or the core material board, to form at least one impressed region in the laminate material layer and/or the core material board; wherein said press plate is the press plate 66 (see rejections of the claim 74 above).
Re claim 85: (see also 112 2nd rejections above) wherein the at least one impressed region 67 has an overall width which is inherently the sum of the dissection width, the width of the first profile, the width of the second profile, the width of the transitions, a sacrificial machining width (m1+m2), and a manufacturing tolerance (x), said manufacturing tolerance (x) being calculated as 0.10 to 3.0-fold of the dissection width.  
Re claim 86:  wherein the surface of the core material board 12 onto which the laminate material layer 13/14/15 is provided is smooth or has impressions which correspond to the impression means of the press plate 66 (see Fig. 36).
Re claims 87 and 89: Cappelle discloses a panel comprising a core material board 12 laminated with a laminate material layer 13/14/15 onto a surface of the core material board 12 forming a laminated surface of the panel (see Fig. 36), pairing mechanical locking means 17A/17B at opposite edges of the panels, comprising a first mechanical locking means 17A having a first width at a first edge and a pairing second mechanical locking means 17B having a second width at an opposite edge, wherein along each of the opposite edges an impression 55 of the laminated surface 13/14/15 is present, each of the impressions 55 is part of the respective edge, has linear progression (wherein 55 points to) and extends over the complete surface of the board 12, wherein in cross-section perpendicular to the extension direction each impression 55 has a transition (near 55) at the region farthest from the respective edge where the respective impression 55 is present where a transition of the surface to a bottom of the impression 55 occurs, said transitions having a width and being adjoined by a part of the impressed region (wherein 55 points to) where the bottom of the impressed region is parallel to the surface of the board 12.
Re claim 88: (see also 112 2nd rejections above) wherein the at least one impressed region (wherein 55 points to) having an overall width which is inherently the sum of the dissection width when the board is dissected with a dissection means having said dissection width (d), a first width and a second width of pairing mechanical locking means 17A/17B to be milled out at opposite edges of the raw boards, a sacrificial machining width (m1+m2), as well as a manufacturing tolerance (x) said manufacturing tolerance (x) being calculated as 0.10 to 3.0-fold of the dissection width (d). Note, the claims are sole draw to an apparatus of “A board”; and the claims are only considered as a complete product; therefore, any relations with a manufacturing/machning process of the panel is not being given any patentable weight.  
Allowable Subject Matter
Claims 58-73 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 77-78 and 80 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale